Citation Nr: 0003131	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
myofascial pain syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease at L5-S1, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual employability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966 and January 1968 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued 10 percent disability 
ratings for cervical myofascial pain syndrome, for 
degenerative disc disease at L5-S1 and for post-traumatic 
osteoarthritis of the right knee, and denied entitlement to a 
TDIU.

The Board notes that, although the veteran initiated an 
appeal pertaining to evaluation of his post-traumatic 
osteoarthritis of the right knee, he did not perfect an 
appeal on that issue.  Therefore, that issue is not before 
the Board at this time.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected cervical myofascial pain 
syndrome is manifested by symptoms that most closely 
approximate severe limitation of motion of the cervical spine 
including additional impairment due to pain.

3.  The veteran's service-connected degenerative disc disease 
at L5-S1 is manifested by symptoms that most closely 
approximate moderate intervertebral disc syndrome with 
recurring attacks including additional impairment due to 
pain.

4.  The veteran has completed 12 years of school, with 
additional special training as a barber/cosmetologist and as 
a food service worker; he has 20 years work experience as a 
barber/cosmetologist and as a food service worker; and he 
last worked in 1995.

5.  The veteran is service connected for cervical myofascial 
pain syndrome, degenerative disc disease at L5-S1, post-
traumatic osteoarthritis of the right knee and hypertension, 
each individually evaluated as 10 percent disabling.

6.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation 30 percent for cervical 
myofascial pain syndrome have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5021 (1999).

2.  The criteria for an evaluation of 20 percent for 
degenerative disc disease at L5-S1 have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1999).

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased ratings

The veteran contends that he is entitled to a higher 
evaluations for his service-connected cervical myofascial 
pain syndrome and for degenerative disc disease at L5-S1 
because the disorders are more disabling than contemplated by 
their current 10 percent ratings.  He asserts that his 
substantial pain upon movement and standing has materially 
affected his life.

A claimant for benefits under a law administered by VA has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  Id.  The Board finds that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining 


the level of current impairment.  38 C.F.R. § 4.1.  
Nevertheless, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

A.  Cervical myofascial pain syndrome

The veteran's cervical myofascial pain syndrome was service 
connected in May 1985 and assigned 10 percent disability 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5021.  
Under DC 5021, disability due to myositis is rated based upon 
limitation of motion of the affected body part, in this case, 
the cervical spine. Under DC 5290, pertaining to limitation 
of motion of the cervical spine, a 30 percent rating is 
warranted for a severe decrease, a 20 percent rating is 
warranted for a moderate decrease and a 10 percent rating is 
warranted for a slight decrease in range of motion.

A report of a March 1985 VA examination noted the veteran's 
report of having injured his neck during an in-service 
traffic accident.  The injury caused pain in the left neck 
area radiating to the left shoulder and left arm.  Physical 
examination 

disclosed no spinal tenderness to palpation, or pain, normal 
upper extremity strength and motion and a cervical spine 
range of motion of 60 degrees forward flexion, 50 degrees 
backward extension, 40 degrees lateral flexion and 55 degrees 
of rotation without pain.  X-rays disclosed congenital spina 
bifida occulta, normal lordosis and no other cervical spine 
abnormality.

Service department records show that the veteran was treated 
for several disorders including back pain between November 
1984 and August 1992.

The veteran reiterated his complaint of radiating neck pain 
to a VA physician who examined him in November 1992.  The 
examiner found no abnormalities of the forearms, hands or 
cervical spine, which had a range of motion of 50 degrees 
forward flexion, 50 degrees backward extension, 30 degrees 
lateral flexion and 80 degrees of bilateral rotation.  X-rays 
disclosed early degenerative changes at C6 and the examiner 
diagnosed cervical strain.

During a February 1997 VA spinal examination, the veteran 
reported continuing pain in the left trapezius muscle area 
occasionally radiating down to his left thumb and that he was 
no longer able to work because of back pain.  Objective 
findings included left proximal trapezius muscle tenderness 
but no pain on motion and no left arm or hand abnormality.  
Cervical spine range of motion was 48 degrees forward 
flexion, 50 degrees backward extension, 38 degrees left 
lateral flexion, 35 degrees right lateral flexion, 80 degrees 
left rotation and 62 degrees right rotation.  The diagnosis 
was osteoarthritis of the neck with intermittent pain to the 
left thumb.  Contemporaneous X-rays disclosed spina bifida 
occulta, malalignment of the cervical spine compatible with 
muscle spasm and/or strain and minimal osteoarthritis.

A report of a December 1998 VA X-ray examination also showed 
evidence of spina bifida occulta and minimal osteoarthritis 
and described alignment of the cervical spine as 
satisfactory.  A contemporaneous VA peripheral nerves 
examination disclosed decreased range of motion and tender 
neck muscles but no spinous 

process pain, atrophy, pronator drift, loss of muscle tone or 
objective evidence of radiculopathy.  During a 
contemporaneous spinal examination, the veteran informed the 
examiner that his neck pain, including muscle spasms, was 
increasing, especially in cold and damp weather, and that it 
reached 7 to 9 on a ten-point scale on a good day.  He stated 
that any kind of repetitive work with his hands aggravated 
the pain.  He also stated that his back pain had increased to 
the extent that he could no longer work.  Objective findings 
included mild cervical spine kyphosis, muscle and spinal 
tenderness and range of motion limited by pain to 45 degrees 
forward flexion, 11 degrees backward extension, 20 degrees 
left lateral flexion, 30 degrees right lateral flexion, 30 
degrees left rotation and 42 degrees right rotation.  The 
diagnosis of evidence of spina bifida occulta and minimal 
degenerative change was also based on X-rays.

At a November 1998 personal hearing, the veteran testified 
that continuing neck pain that occasionally affected his left 
hand grip made it difficult for him to continue his 
occupation as a barber.

A steadily decreasing range of motion of the veteran's 
cervical spine is evident from the VA examination reports.  
Although no examiner has characterized the severity of the 
limitation of motion, the Board finds that, at least as of 
the December 1998 examination, the veteran experienced a 
moderate level of motion decrease.  Under DC 5290, a moderate 
level of cervical spine limitation of motion is consistent 
with a 20 percent disability rating.

In addition, the Board notes the veteran's complaints of 
virtually constant pain and medical evidence confirming 
cervical spine motion limited by pain.  In this regard, the 
Board acknowledges that functional loss due to pain supported 
by adequate pathology, is recognized as resulting in 
disability.  The Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(1999) is warranted to evaluate possible functional loss due 
to pain, or weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these 

factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board observes that 
there is evidence of neck pain and resulting additional 
functional loss in this case such that the Board finds that 
the demonstrated symptomatology more nearly approximates that 
of severe spinal disability as contemplated by DC 5290.  
Accordingly, the Board concludes that, with application of 
the provisions of 38 C.F.R. § 4.40, a 30 percent disability 
evaluation is warranted.  See 38 C.F.R. §§ 4.3, 4.7 (1999).

B.  Degenerative disc disease of L5-S1

The veteran's degenerative disc disease at L5-S1 was service 
connected in May 1985 and assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, DC 5003.  In July 1997 the RO 
continued the evaluation under DC 5293.

Under DC 5293, pertaining to intervertebral disc syndrome, a 
60 percent rating is warranted for a pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief; a 40 percent rating is warranted for severe 
disability including recurring attacks and intermittent 
relief; a 20 percent rating is warranted for moderate 
disability with recurring attacks; and a 10 percent rating is 
warranted for mild disability and a cured, postoperative 
disorder is noncompensable.

A report of a March 1985 VA examination noted the veteran's 
report of first having low back pain in-service in early 
1983.  Physical examination disclosed normal posture, gait, 
leg lift, heel and toe walking and no tenderness, with range 
of motion of 90 degrees forward flexion, 35 degrees backward 
extension, 40 degrees lateral flexion and 35 degrees of 
rotation without pain.  X-rays disclosed narrowing of the 
intervertebral space between L5-L6 and an otherwise normal 
lumbar spine.

Service department records show that the veteran was treated 
for several disorders, including lower back pain, between 
November 1984 and August 1992.  In an 

October 1992 letter, an Air Force staff physician who had 
treated the physician since his retirement stated that the 
veteran's chronic low back pain was secondary to degenerative 
joint disease which stressed the veteran's back too much for 
him to continue his occupation as a barber.

The report of the veteran's November 1992 VA examination 
noted findings similar to the March 1985 examination in all 
material respects except that range of motion had decreased 
to 80 degrees forward flexion, 30 degrees backward extension, 
30 degrees lateral flexion and 45 degrees of rotation.  X-
rays disclosed a normal lumbosacral spine including disc 
spaces.

A November 1996 report of a magnetic resonance imaging (MRI) 
examination of the veteran's lumbar spine disclosed L5-S1 
disc herniation and left lumbar stenosis at L4-L5.

During VA examinations in February 1997, the veteran reported 
continuing low back pain aggravated by protracted standing 
and sitting without changing position.  Wearing a back brace 
while working had alleviated some of the pain.  Objective 
findings included normal posture and gait, mid- and low-
lumbar tenderness and range of motion of 85 degrees forward 
flexion, 35 degrees backward extension, 28 degrees left 
lateral flexion, 30 degrees right lateral flexion and 55 
degrees of left rotation and 60 degrees right rotation, all 
without pain.  The diagnosis was degenerative disc disease of 
the lower back.  Contemporaneous X-rays showed a normal 
lumbar spine except for minimal disc space narrowing at L5 to 
S1.

The veteran told VA examiners who examined him in December 
1998 that his continuous lower back pain was never less 
intense than a 9 on a ten-point scale, which severely 
affected his capacity to work and enjoy routine life 
activities.  He also stated that he continued to wear a back 
brace, that the pain was aggravated by prolonged standing, 
sitting, bending and lifting anything weighing more than 10 
pounds and that his pain from all sources limited his sleep 
to about three hours a night.  The veteran also asserted that 
he experienced muscle spasms in his lower 

back.  Objective findings included loss of some lumbar 
lordosis, lumbar tenderness, slow and antalgic gait and 
lumbar range of motion of 40 degrees forward flexion, 20 
degrees backward extension, 35 degrees left lateral flexion, 
30 degrees right lateral flexion and 20 degrees bilateral 
rotation, all limited by pain, as was his ability to heel and 
toe walk.  The spinal examiner noted that the veteran's 
diagnosed lower back degenerative disc disease, disc 
herniation and lumbar spinal stenosis caused his intermittent 
episodes of numbness and tingling associated with lumbar 
pain.  Diagnoses, including those derived from 
contemporaneous X-rays, were degenerative disc disease at L5-
S1, sclerosis involving both sacroiliac joints compatible 
with minimal osteoarthritis, and chronic back pain without 
radiculopathy.  The X-ray report described the veteran's 
lumbar spine abnormality as minor.

Also associated with the claims file are letters from a 
former employer and two prospective employers.  In February 
1997 the veteran's former manager wrote that deterioration of 
the veteran's physical condition, including his neck and 
lower back, rendered him no longer capable of working as a 
barber and hair stylist after July 1995.  May 1998 letters 
from two managers who had wanted to hire the veteran for 
their food service businesses stated that they did not do so 
because of his health and medical problems.

At the November 1998 hearing, the veteran testified about the 
severity of his lower back pain and its debilitating effect 
upon his daily life.  He stated that he often was required to 
wear a flexible brace to support his lower back, sometimes 
even in bed, and to use a TENS unit for lower back pain.  He 
also stated that he could not stand for more than an hour 
without pain that often radiated down his left leg and that 
once or twice a week his back pain and spasms were so severe 
as to leave him unable to get out of bed in the morning.

The record contains no medical evidence that symptoms 
associated with the veteran's degenerative disc disorder 
include neurological impairment, objectively confirmed muscle 
spasms or severe or moderate attacks.  Furthermore, from 1992 

through 1998 VA X-ray and MRI examinations have disclosed no 
more than minor abnormalities in the veteran's lumbosacral 
spine.  Therefore, it is arguable whether demonstrated 
symptomatology as set forth here is indicative of a level of 
disability sufficient to support an evaluation in excess of a 
10 percent rating under DC 5293.  However, the Board also 
notes the veteran's complaints of virtually constant pain and 
medical evidence confirming motion of the lumbar spine 
limited by pain.  For reasons articulated in part I. A of 
this decision, see DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998), the Board finds 
that evidence of low back pain and resulting additional 
functional loss demonstrated in this case more nearly 
approximates moderate intervertebral disc disability as 
contemplated by DC 5293.  Accordingly, the Board concludes 
that, with application of the provisions of 38 C.F.R. § 4.40, 
a 20 percent disability evaluation is warranted.  See 
38 C.F.R. §§ 4.3, 4.7.

The Board notes that as to the evaluation of the veteran's 
neck and lower back disorders this decision is based solely 
upon Rating Schedule provisions.  The Board finds that the 
record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disabilities.  There is 
no showing that the disabilities under consideration have 
interfered with employment beyond that contemplated in the 
assigned evaluation or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In fact, the increased disability evaluations 
granted pursuant to this decision recognize that the veteran 
has substantial back disabilities and considers the 
industrial impairment noted in the record.  Thus, in the 
absence of an exceptional or unusual disability picture, the 
Board finds that that remand for compliance with the 
procedures for assignment of an extra-schedular evaluation is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



II. TDIU

The veteran contends that he is unable to continue to work as 
a result of his service-connected cervical myofascial pain 
syndrome, degenerative disc disease at L5-S1, post-traumatic 
osteoarthritis of the right knee and hypertension, because he 
is no longer able to stand for periods long enough to allow 
him to function effectively on the job.

The Board finds that the claim is well grounded, see 38 
U.S.C.A. § 5107(a), because it is not implausible when the 
evidence is viewed in the light most favorable to the 
veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is also satisfied that the facts are properly and 
sufficiently developed to the extent possible.

A veteran is entitled to TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.340, 3.341, 4.16 (1999).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1999).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU on an 
extraschedular basis.  Id.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because none of his four 
service-connected disabilities is rated at least 40 percent 
disabling.  The Board's decision increasing the disability 
evaluations to 30 percent for a cervical spine disorder and 
to 20 percent for degenerative disc disease is discussed 
above.  An evaluation of 10 percent is in effect for 
hypertension, and the claims file includes no medical 
evidence that the veteran's diastolic blood pressure is 
predominantly at least 120.  Therefore a 40 percent 
disability rating for hypertension is not warranted under DC 
7101.  Similarly, an evaluation of 10 percent is in effect 
for post-traumatic osteoarthritis of the right knee, and 
there is no medical evidence of right knee osteoarthritis 
limiting right leg extension to 30 degrees.  Therefore a 40 
percent disability rating is not warranted under DCs 5010 and 
5261.

The veteran is not entitled to TDIU on an extraschedular 
basis.  The veteran's occupational background and educational 
attainment are, the Board finds, satisfactory for employment 
purposes.  According to his TDIU application, he is a high 
school graduate with two years of college and training as a 
food service manager and as a barber/cosmetologist.  The 
veteran has had extensive employment experience. The Board 
acknowledges the October 1992 letter from a treating 
physician, the February 1997 letter from a former manager and 
the two May 1998 letters from prospective employers, all 
discussed above, regarding the veteran's disabilities.  
However, none of these statements suggest that the veteran 
could not successfully pursue an occupation not requiring 
constant standing.  Indeed, the veteran himself testified at 
his November 1998 hearing that he had not explored more 
sedentary employment possibilities and that the Social 
Security Administration had denied his claim for disability 
benefits on a finding that he is not totally disabled. In 
light of the foregoing, the Board finds that there is 
insufficient objective evidence upon which to conclude that 
the veteran's service-connected disorders render him 
unemployable, and the preponderance of the evidence is 
against such a conclusion.  Therefore, the veteran is not 
entitled to TDIU on an extraschedular basis.  See 38 C.F.R. 
§ 4.16(b).


ORDER

An evaluation of 30 percent for cervical myofascial pain 
syndrome is granted, subject to governing regulations 
concerning monetary awards.

An evaluation of 20 percent for degenerative disc disease at 
L5-S1 is granted, subject to governing regulations concerning 
monetary awards.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

